THE STATE OF SOUTH CAROLINA 

                In The Supreme Court 


   Centennial Casualty Co., Inc., Petitioner,

   v.

   Western Surety Company, d/b/a CNA Surety,
   Respondent.

   Western Surety Company, d/b/a CNA Surety,
   Defendant/Third-Party Plaintiff,

   v.

   Charleston Auto Auction, A3 Auto Center, LLC, and
   Wylie Mickle, Third-Party Defendants.

   Appellate Case No. 2014-001521



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                Appeal from Charleston County
            J. C. Nicholson, Jr., Circuit Court Judge


                    Opinion No. 27522 

        Submitted April 7, 2015 – Filed May 13, 2015 



              REVERSED AND REMANDED


   Ian S. Ford, of Ford Wallace Thomson LLC, of 

   Charleston, for Petitioner. 

             Sidney Markey Stubbs, of Baker Ravenel & Bender,
             LLP, of Columbia, for Respondent.


PER CURIAM: This matter is before the Court by way of a petition for a writ of
certiorari to review the court of appeals' decision in Centennial Casualty Co. v.
Western Surety Co., 408 S.C. 554, 758 S.E.2d 916 (Ct. App. 2014). We grant the
petition, dispense with further briefing, reverse, and remand to the court of appeals.

                                          I.

Charleston Auto Auction (Charleston Auto) is a wholesale auctioneer of
automobiles. Charleston Auto facilitates the sale of automobiles between
dealerships by acting as an agent and legal representative, collecting and dispersing
funds for purchases, and conveying title between the buyers and sellers. In 2008,
an automobile dealer, A3 Auto Center (A3), sought to purchase three automobiles
from other car dealerships (Sellers) and use Charleston Auto to facilitate the sale.

Under section 56-15-320(B) of the South Carolina Code (Supp. 2014) (Dealer
Bond Statute), all dealers and wholesalers are required to obtain a surety bond "as
indemnification for loss or damage suffered by an owner of a motor vehicle, or his
legal representative." Pursuant to this statutory requirement, A3 obtained a surety
bond from CNA Surety.

Charleston Auto located the three vehicles that A3 sought to purchase from the
Sellers. Charleston Auto arranged the sales and the bills of sale contained
language appointing Charleston Auto as the agent and legal representative of both
A3 and the Sellers for the purpose of processing the transactions. A3 paid
Charleston Auto for the vehicles with three checks, which were eventually returned
for insufficient funds. Therefore, Charleston Auto sought reimbursement from its
insurance carrier, Centennial Casualty Co., who is the Petitioner in this matter.
Petitioner paid Charleston Auto's claim and demanded reimbursement from CNA
Surety pursuant to A3's surety bond. CNA Surety refused to pay, contending that
the Dealer Bond Statute did not apply to the transaction as neither Petitioner nor
Charleston Auto was a "legal representative" who suffered a loss or damage.

Petitioner filed suit against CNA Surety, claiming that Charleston Auto was the
"legal representative" of A3 and the Sellers and that Petitioner was subrogated to
Charleston Auto's rights to seek damages under the Dealer Bond Statute. The trial
court found that Petitioner was entitled to reimbursement under A3's surety bond,
and CNA Surety appealed. The court of appeals reversed,1 finding that
"[Charleston Auto] and [Petitioner] were not legal representatives of the Sellers"
because Charleston Auto "did not stand in the shoes of the Sellers." Centennial
Cas. Co., 408 S.C. at 559, 759 S.E.2d at 918. Petitioner filed a petition for writ of
certiorari contending that the court of appeals ignored the "legal representative"
designation in the bills of sale and misapplied the plain language of the Dealer
Bond Statute. We agree.

                                          II.

The Dealer Bond Statute "specifically states the purpose of a dealer's bond is to
indemnify 'for loss or damage suffered by an owner of a motor vehicle, or his legal
representative.'" Mid-State Auto Auction of Lexington, Inc. v. Altman, 324 S.C. 65,
69, 476 S.E.2d 690, 692 (1996) (quoting S.C. Code Ann. § 56-15-320(B)). In fact,
the Dealer Bond Statute provides that "[a]n owner or his legal representative who
suffers the loss or damage has a right of action against the dealer or wholesaler and
against the dealer's or wholesaler's surety upon the bond and may recover
damages." S.C. Code Ann. § 56-15-320(B).

"The cardinal rule of statutory construction is to ascertain and effectuate the intent
of the legislature." Rainey v. Haley, 404 S.C. 320, 323, 745 S.E.2d 81, 82 (2013)
(citing Hodges v. Rainey, 341 S.C. 79, 85, 533 S.E.2d 578, 581 (2000)). "'Where
the statute's language is plain and unambiguous, and conveys a clear and definite
meaning, the rules of statutory interpretation are not needed and the court has no
right to impose another meaning.'" Id. (quoting Hodges, 341 S.C. at 85, 533
S.E.2d at 581).

Here, the bills of sale unequivocally appointed Charleston Auto as the "agent and
legal representative" of both A3 and the Sellers in connection with the sales
transactions. Thus, under the plain language of the Dealer Bond Statute, we find
that Petitioner, the legal subrogee of Charleston Auto, is entitled to bring an action
on A3's surety bond.



1
  CNA Surety raised other challenges to the trial court's order in its appeal, but the
court of appeals did not rule upon those challenges, finding the "legal
representative" issue to be dispositive.
                                      III.

We reverse and remand to the court of appeals for consideration of CNA Surety's
remaining challenges to the trial court's order.

REVERSED AND REMANDED.

TOAL, C.J., PLEICONES, BEATTY, KITTREDGE and HEARN, JJ.,
concur.